DETAILED ACTION

This office action is a response to the amendment filed on 4/19/2021. Claims 1, 4, 7-8, 12, 15-16 and 18 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1, 4, 7-8, 12, 15-16 and 18 (renumbered as 1-8) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 4/19/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for transmitting a physical uplink control channel (PUCCH) which involves applying phase rotation having different inclinations through transmission of terminal based on symbols. The data is mapped with a demodulation reference signal (DM-RS) and uplink control information such that DM-RS and uplink control information are transmitted with a specific phase rotation arrangement.  
The closest prior art include Huawei (3GPP TSG RAN; R1-1701646), Xiong et al. (US 2019/0335449) and Matsumura et al. (US 2020/0322199). 
Huawei discloses that UCI and RS signals are multiplexed in FDM manner, and are supported for PUCCH in one OFDM symbol duration. Multiplexed RS and UCI signals are mapped to multiple 
Xiong discloses a method related to resource mapping for short PUCCH which supports FDM based multiplexing of DM-RS and UCI symbols with resources allocated for DM-RS and UCI and transmitting the control channel. However, Xiong does not disclose the above mentioned claimed feature of transmitting a DM-RS with no phase rotation and UCI with different non-zero phase rotation angles.
Matsumura discloses a method for transmitting uplink control information on an uplink control channel where DMRS and UCI are frequency division multiplexed in a symbol of the UL control channel; and varying amount of phase rotation may be applied to DMRS transmission. However, Matsumura also does not disclose the feature of transmitting a DM-RS with no phase rotation and UCI with different non-zero phase rotation angles.
Claims 1, 8, 16 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of wherein the one DM-RS is transmitted in the one interlace with no phase rotation, and the N-1 number of uplink control information are transmitted in corresponding one of the N-1 interlaces with corresponding different non-zero phase rotation angles; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414